Case: 1:17-cv-01973 Document #: 891 Filed: 02/12/20 Page 1 of 1 PageID #:59370

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Motorola Solutions, Inc., et al.
                                               Plaintiff,
v.                                                          Case No.: 1:17−cv−01973
                                                            Honorable Charles R. Norgle
                                                            Sr.
Hytera Communications Corporation Ltd., et
al.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 12, 2020:


          MINUTE entry before the Honorable Charles R. Norgle: Motion to limit closing
argument [889] is denied. Jury trial held on 2/12/2020. Closing arguments begun. Jury
trial is continued to 2/13/2020 at 10:00 a.m. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
